PER CURIAM.
Appellant, plaintiff in the trial court, instituted an action for specific performance. The trial judge before whom *526the case was tried entered final judgment adverse to the plaintiff, thus this appeal. The final judgment contained extensive findings of fact. Appellant urges that the trial judge erred in lending credence to the testimony of appellee’s president. The credibility of witnesses is peculiarly the prerogative of the trier of fact and ordinarily will not be disturbed on appeal. Pertinent also is the fact that although both parties were represented by eminent counsel throughout the life of the contract which the plaintiff sought to have specifically performed, they nevertheless frequently engaged in communications and agreements between themselves (the corporate party acting by and through its president) without the knowledge of their respective attorneys. Our examination of the record reveals that there was ample competent evidence to support the trial judge’s findings of fact and that those findings support the final judgment appealed.
AFFIRMED.
BOYER, C. J., and McCORD and MILLS, JJ., concur.